Citation Nr: 0607069	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-08 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
left knee disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to an initial rating higher than 10 percent 
for left knee instability and chondromalacia.

4.  Entitlement to an initial rating higher than 10 percent 
for left knee degenerative arthritis.

5.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right shoulder.

6.  Entitlement to an effective date earlier than November 
13, 1998, for the grant of service connection for left knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the benefits sought on 
appeal.  The Board first considered this appeal in October 
2004 and remanded all issues for additional development and 
compliance with the Veterans Claims Assistance Act of 2000.  
This matter is properly returned to the Board for further 
appellate consideration.



The issue of entitlement to a higher initial rating for 
degenerative joint disease of the right shoulder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a right ankle disability that 
began during service or as a proximate result of a service-
connected disability.

3.  The veteran does not have a low back disability that 
began during service or as a proximate result of a service-
connected disability.

4.  The veteran experiences severe impairment of the left 
knee due to lateral instability.

5.  The veteran experiences constant pain and morning 
stiffness in his left knee due to degenerative arthritis.  He 
does not experience incapacitating symptom episodes.

6.  The veteran maintains full extension in the left knee to 
0 degrees and the worst case scenario of limited flexion is 
to 50 degrees.

7.  The veteran filed his original claim for compensation 
benefits due to left knee injury in October 1983.  The claim 
was denied in a December 1983 rating decision. 

8.  The veteran appealed the December 1983 denial of 
benefits, but did not perfect that appeal by submitting a 
substantive appeal after a Statement of the Case was issued.

9.  The veteran submitted a claim for entitlement to service 
connection for residuals of a left knee injury on November 
13, 1998.

10.  Entitlement to benefits for a left knee disability arose 
prior to November 13, 1998.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service, presumed to have been incurred in 
service, or incurred as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A low back disability was not incurred in or aggravated 
by service, presumed to have been incurred in service, or 
incurred as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).

3.  Criteria for a 30 percent rating for left knee 
instability and chondromalacia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).

4.  Criteria for a rating higher than 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5260 
(2005).

5.  Criteria for assignment of an effective date prior to 
November 13, 1998, for the grant of service connection for 
left knee disabilities have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2002 and November 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not given proper VCAA notice prior 
to the AOJ decisions here on appeal.  The Court, however, 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating actions upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before a 
Decision Review Officer at the RO in June 2003, and before 
the Board in September 2004.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran contends that his service-connected left knee 
disability caused such a drastic change in his gait that he 
developed a low back disability and a right ankle disability.  
He asserts that both private and VA physicians have advised 
that his left knee disability caused his low back and right 
ankle disabilities.  The veteran currently walks with the use 
of knee braces on both knees and a cane or uses an electric 
wheelchair for traveling.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The disabilities for which the veteran seeks service 
connection include diagnoses of degenerative arthritis which 
is deemed to be a chronic disease under 38 C.F.R. § 3.309(a).   
As such, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that arthritis manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in August 1971, the 
evidence must show that arthritis of the back and/or right 
ankle manifest to a degree of ten percent by August 1972, in 
order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The veteran is diagnosed as having degenerative joint disease 
of the right ankle and degenerative disc disease of the 
cervical, thoracic and lumbar spine.  His service medical 
records do not show any complaints of or treatment for right 
ankle and/or back problems.  The veteran was not found to 
have right ankle or back disabilities upon discharge from 
service in 1971.

In August 1980, the veteran was involved in a severe motor 
vehicle accident in which he lost consciousness and was 
subsequently determined to have a traumatic brain injury.  
Treatment records show that the veteran also had complaints 
of additional injury to his shoulders and back.  The veteran 
was awarded Social Security Administration (SSA) disability 
benefits due to an organic mental disorder and anxiety-
related disorders.

Treatment records dated from 1999 to the present include 
complaints of low back and right ankle pain with no reference 
to specific injuries to those areas.  X-rays performed in 
February 1999 reflect mild degenerative changes throughout 
the lumbar spine with no evidence of fracture.  Additional x-
rays show degenerative joint disease in the right ankle.  A 
treatment note dated in February 1999 shows that the veteran 
walked with a pronounced limp favoring his left leg; a 
treatment note dated in July 2003 includes the opinion that 
ankle and back problems are related to the veteran's knee 
disabilities.

The veteran underwent VA examination in September 2003 and it 
was noted that he had less than a .5 centimeter difference in 
leg lengths which was suggestive of his walking in a normal 
fashion.  The examiner also noted a history of a work injury 
in March 1974 and the 1980 motor vehicle accident referenced 
above.  The examiner then opined that the veteran's low back 
and right ankle disabilities were in no way related to his 
knee disability.

The veteran underwent another VA examination in December 2004 
and complained of low back pain and numbness in both of his 
feet as well as constant pain in both of his knees and 
ankles.  He was found to have mild degenerative disc disease 
of the lumbosacral spine with no significant neurological 
compromise and degenerative changes in both ankles.  
Following a complete review of the veteran's claims folder, 
the examiner opined that neither the veteran's back 
disability nor his ankle disability was at least as likely as 
not to have been caused or worsened by his service-connected 
knee disability.  It was noted that there was no leg length 
discrepancy or abnormal weight-bearing or unusual shoe-wear 
pattern to suggest overuse of one extremity and that 
degenerative disease was the most common form of joint 
disease, affecting greater than ninety percent of adults over 
forty years of age.

Given the evidence as outlined above, the Board finds that 
neither a low back disability nor a right ankle disability 
began during service or within one year of discharge from 
service as there is no evidence of complaints and/or 
diagnosis of either disorder found in the service medical 
records or treatment records dated within one year of 
discharge from service.  Accordingly, service connection is 
denied on a direct basis and on a presumptive basis.

The veteran credibly testified before both the Board and a 
Decision Review Officer that he believed his altered gait 
caused him to develop degenerative arthritis of the low back 
and right ankle.  Although there are opinions contained 
within the treatment records that show that medical 
professionals believed the veteran's back and right ankle 
complaints were related to his knee disability, the opinions 
do not include any reference to the history of post-service 
injuries and/or lack of objective evidence of an altered gait 
such as leg length discrepancy, abnormal weight-bearing 
findings and/or unusual  shoe-wear patterns.  It appears that 
the opinions are based on the veteran's recitation of his 
history and complaints.  

It is important to note that the Board is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board does, however, have a duty to 
weigh all medical opinions of record.  Consequently, the 
Board finds that the medical opinions that are supported by 
objective findings and comments regarding the nature of 
degenerative arthritis are the most persuasive.  The fact 
that the veteran has been found to have degenerative 
arthritis at all levels of his spine as opposed to just his 
lumbar spine, and that he has been found to have degenerative 
arthritis in both ankles as opposed to just the one that he 
claims to have borne the weight of his body due to shifting 
in gait due to left knee pain, coupled with the lack of 
objective findings of an altered gait make the opinions of 
the VA examiners who found that there was no causal 
relationship between the disabilities more credible.  The 
Board fully acknowledges that there are notations in the 
treatment records of an altered gait, but there are no 
objective findings to substantiate such comments.

The veteran's statements that his service-connected left knee 
disability caused him to develop disabilities of the back and 
right ankle are insufficient to establish a relationship 
between the disabilities because the veteran has no medical 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Absent medical evidence to support the medical 
opinions in favor of the veteran's claims, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection.  The medical evidence shows that it is 
less likely than not that the veteran's back and right ankle 
disabilities were caused by his knee disability.  
Accordingly, service connection for a right ankle disability 
and for a low back disability is also denied on a secondary 
basis.

Increased Ratings

The veteran contends that his left knee disability is more 
severe than rated because he requires the use of a hinged 
brace and crutches to ambulate, he periodically uses an 
electric wheelchair, and because he has been advised that he 
will have to have a total knee replacement at some point in 
the not-too-distant future.  He complains of constant pain, 
but denies having periods of symptom exacerbation.  The 
veteran is retired from employment and able to handle his 
activities of daily living without the assistance of others.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's left knee disability is assigned two separate 
ratings.  A 10 percent rating is assigned for the pain and 
limited motion caused by degenerative arthritis and a 10 
percent rating is assigned for slight impairment due to 
lateral instability and chondromalacia.  The evaluation of 
the same disability under various diagnoses is to be avoided.  
That is to say that the evaluation of the same manifestation 
under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

38 C.F.R. § 4.71a, Diagnostic Code 5257, allows for the 
assignment of ratings for knee disabilities when there is 
evidence of recurrent subluxation or lateral instability.  
Specifically, a 30 percent rating is assigned when the 
impairment is severe; a 20 percent rating is assigned when 
the impairment is moderate; and, a 10 percent rating is 
assigned when the impairment is moderate.

The Board notes that when rating a knee disability under 
Diagnostic Code 5257, a separate rating may be assigned under 
Diagnostic Code 5003 when there is evidence of additional 
disability due to arthritis.  See General Counsel Precedent 
Opinion 23-97(July 1, 1997) (VAOPGCPREC 23-97).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, sets out criteria for 
evaluating degenerative arthritis which is established by x-
ray findings.  This diagnostic code allows for two methods of 
assigning disability evaluations.  Specifically, the 
disability may be rated on the basis of limitation of motion 
when it is objectively shown using the diagnostic codes 
associated with the specific joint or joints involved, or, in 
the absence of a compensable level of limitation of motion, a 
10 percent evaluation will be assigned when there is evidence 
of involvement of two or more major joints or two or more 
minor joint groups, and a 20 percent evaluation will be 
assigned when there is evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  

In order for compensable ratings to be assigned based solely 
on limited motion in the knee, there must be evidence of 
flexion limited to 45 degrees and/or extension limited to 10 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  38 C.F.R. §§ 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. § 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

Treatment records dated in 1999 and 2000 show that the 
veteran walked with a limp and required medication for 
constant knee pain.  X-rays showed degenerative changes, but 
there is no reference to limitation of motion.  It appears 
that the veteran was prescribed knee braces in the 1990's to 
help with complaints of instability.

Upon VA examination in June 2002, the veteran complained of 
pain and instability in the left knee upon weight-bearing.  
It was noted that he wore a brace and used a cane.  There was 
no overt swelling in the knee, no increased heat, and no 
instability.  Range of motion was from 0 degrees of extension 
to 120 degrees of flexion with pain on extreme motion.  Upon 
VA examination in February 2003, he had motion limited from 0 
degrees of extension to 100 degrees of flexion, but was only 
able to squat about one-half way to the floor so the examiner 
opined that the veteran's knee flexion was really only about 
50 degrees.

The veteran underwent VA examination in September 2003 and 
was able to flex his knee to 130 degrees; he again maintained 
full extension to 0 degrees.  The veteran complained of 
constant pain and denied any symptom flare-ups.  

Upon VA examination in December 2004, the veteran complained 
of constant pain and denied flare-ups; he related that he had 
some morning stiffness in both knees.  The veteran presented 
with knee braces and lace-up boots for stability and had 
crutches for ambulation and an electric scooter for 
travelling.  The veteran had passive flexion in the left knee 
to 130 degrees, active flexion to 120 degrees, and complaints 
of pain starting at 90 degrees; extension was to 0 degrees.  
There was no evidence of edema, no effusion, no instability, 
no subluxation, no muscle wasting and no additional 
limitation with repetitive motion.  It was noted that there 
was some inconsistency in clinical presentation and 
observations of ability to walk and dress; effort was said to 
be less than optimal.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a compensable limitation of motion 
in his left knee.  He has maintained full extension to 0 
degrees and his flexion has been limited by pain on 
examination up to 90 degrees.  When considering the one 
finding of squatting limited to about 50 degrees of flexion, 
this too does not allow for assignment of a 10 percent rating 
under Diagnostic Code 5260 as flexion must be limited to 45 
degrees to assign a compensable rating.  Thus, a 10 percent 
rating may be only be assigned under Diagnostic Code 5003.  
Because there is no evidence of incapacitating symptom 
exacerbations so as to allow for consideration of a 20 
percent rating under Diagnostic Code 5003, the Board finds 
that the 10 percent rating currently assigned for left knee 
arthritis is the most appropriate and a higher rating may not 
be assigned on a schedular basis for limited painful motion 
of the knee.

As for left knee instability, the Board finds that there is 
competing evidence as to the level of disability because the 
veteran has not been found to have any instability upon 
objective testing, but he wears hinged braces and uses 
assistive devices for ambulation due to his complaints of 
severe instability.  The veteran has been prescribed braces 
for his knees for many years and contends that without them 
he cannot ambulate more than a few steps.  Medical records 
show that he injured his right shoulder following a fall 
after his right knee gave way in December 2003, but there is 
no specific findings of left knee instability.  There are, 
however, a number of references to the veteran's complaints 
of instability and his apparent need for assistive devices 
since the 1990's.  

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Based on all evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
evidence shows that he has a severe impairment of the left 
knee due to instability.  Although there is some question as 
to the veracity of his complaints, the medical evidence 
clearly shows that the veteran has required the use of a 
hinged brace for stability of the left knee for many years 
and there is a question as to whether he should have a total 
left knee replacement.  Treatment notes reflect severe 
disability of the left knee.  As such, the Board finds that 
criteria for assignment of a 30 percent rating under 
Diagnostic Code 5257 have been met.  There is no evidence to 
suggest the need for staged ratings.

A rating higher than 30 percent cannot be assigned for the 
instability of the left knee because there is no higher 
rating available under the schedule of ratings for 
instability and there is no evidence of ankylosis or severe 
limitation of motion so as to allow for a higher rating under 
other diagnostic codes.  Although the veteran's 
representative requested consideration based on the loss of 
use of the legs and/or under Diagnostic Code 5055 for the 
residuals of a total knee replacement, the record does not 
support assignment of such ratings.  The veteran has not 
undergone a total left knee replacement, he has not had his 
left leg amputated, and he is able to use the left leg while 
wearing braces and using crutches.  The assignment of a 30 
percent rating under Diagnostic Code 5257 required resolving 
reasonable doubt in the veteran's favor as the evidence was 
only in relative equipoise.  As such, a rating higher than 30 
percent for left knee instability and chondromalacia is 
denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected left knee disability, he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran has not worked 
since 1980 because of a traumatic brain injury, he has not 
required frequent periods of hospitalization for his left 
knee disability, and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by constant knee pain and instability has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, absent evidence of 
industrial impairment beyond that contemplated by the 
assignment of a 30 percent rating for instability and a 10 
percent rating for painful motion, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairments experienced by the 
veteran.


Effective Date

The veteran contends that an effective date of October 1983 
should be assigned for the grant of service connection for a 
left knee disorder because that is when he first requested VA 
compensation for the disability.  He has not addressed the 
fact that he did not perfect his appeal of a December 1983 
rating decision denying his claim.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The veteran submitted his initial application for VA 
compensation benefits in October 1983, twelve years after 
his discharge from service, and asserted that he injured his 
left knee during service.  His claim was denied in a 
December 1983 rating decision and the veteran expressed his 
disagreement with that decision.  A Statement of the Case 
was issued in January 1984, but the veteran did not submit a 
substantive appeal as is required by 38 C.F.R. § 20.202.  
The next contact the veteran had with VA was the submission 
of a new claim of entitlement to service connection for a 
left knee disability received on November 13, 1998.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished by the RO, a timely substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing 
the necessary information.  See 38 C.F.R. § 20.202.  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302.

The evidence clearly shows that the veteran did not perfect 
his appeal of the initial denial of his claim.  Therefore, 
the December 1983 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because the veteran 
requested to reopen his claim on November 13, 1998, and the 
medical evidence shows that the left knee disability began 
prior to that date, November 13, 1998, is the appropriate 
effective date for assignment because the date of receipt of 
claim is later than the date entitlement arose.  As such, an 
effective date earlier than November 13, 1998, for the grant 
of service connection for left knee disabilities is denied.


ORDER

Service connection for a right ankle disability, to include 
as secondary to a service-connected left knee disability, is 
denied.

Service connection for a low back disability, to include as 
secondary to a service-connected left knee disability, is 
denied.

A 30 percent rating for left knee instability and 
chondromalacia is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 10 percent for degenerative joint 
disease of the left knee is denied.

An effective date earlier than November 13, 1998, for the 
grant of service connection for left knee disabilities is 
denied.

REMAND

The RO granted entitlement to service connection for 
degenerative joint disease of the right shoulder in a June 
2004 rating decision.  At a personal hearing before the Board 
in September 2004, the veteran expressed disagreement with 
the assignment of the initial rating.  The issue of 
entitlement to a higher initial rating for the right shoulder 
disability has not been addressed by the RO.

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, because the veteran expressed disagreement with 
the June 2004 rating decision in a timely fashion, this issue 
must be remanded in order for a Statement of the Case to be 
issued if the benefits sought cannot be granted.

This matter is remanded for the following action:

The issue of entitlement to an initial 
rating higher than 10 percent for a right 
shoulder disability should be reviewed.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Statement of the Case and 
advised of the appropriate time limits to 
perfect his appeal.  This issue should 
only be returned to the Board if an 
appeal is perfected.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


